DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-18, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOLMES et al. (US 2017/0357917 A1).

Regarding claims 3 and 12, HOLMES et al. also teach wherein the request includes a viewer information for the note, the viewer information associated with a user of a second user device (see par. 0016: populating a display portion of the location input element with a meeting space identifier that satisfies a location criterion based on location attributes of the one or more invitees and an organizer of the calendar event).
Regarding claims 4 and 13, HOLMES et al. also teach wherein the determining further includes determining that identification information of the second user device corresponds to the viewer information (see pars. 0012-0016: determination that the proximity indicator includes a participant identifier associated with an upcoming reservation of the meeting space based on the reservation schedule associated with the meeting space, the method also includes confirming the upcoming reservation of the meeting space).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over HOLMES et al. (US 2017/0357917 A1) in view of Hunter et al. (US 9,542,377 B2).
Regarding claims 5 and 14, HOLMES et al. does not mention wherein the receiving from the second user device is triggered by a search request from the second user device, the search 
Regarding claims 6 and 15, HOLMES et al. does not mention wherein the note includes a public share level. Hunter et al. also teach wherein the note includes a public share level (see col. 6, lines 18-20; col. 8, lines 24-27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Hunter et al. to the method of HOLMES et al. in order for being able to conduct searches for documents based on their content, edits, shared status, or other aspects not supported at the operating system level.
Regarding claims 7 and 16, HOLMES et al. also mentions receiving, from a third user device, a third geographic location associated with the third user device; determining that the third geographic location is within the predetermined threshold distance from the first geographic location; and based on the determining that the third geographic location is within the predetermined threshold distance from the first geographic location, sending the note to the third user device that displays the note (see fig. 25 and pars. 0012-0016; pars. 0723-0734).
Regarding claims 8 and 17, HOLMES et al. do not mention wherein the note includes a public share level. Hunter et al. also teach wherein the note includes a private share level (see col. 8, lines 24-27). Therefore, it would have been obvious to one of ordinary skill in the art .

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 18 are objected as indicated in the previous office action.
New claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
New independent claim 21 includes all of the limitations of the base claim and the allowable subject matter of claim 9. Therefore, it is allowable.
Claims 22-24 depend on claim 21. Therefore, they are allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643